Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 20, 2020

                                      No. 04-18-00865-CV

                          IN RE THE COMMITMENT OF M.A.C.

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI23282
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
       On January 9, 2020, we abated this appeal to the trial court to hold a hearing to determine
whether appellant desires to prosecute his appeal, whether appellant is indigent, and whether
appellant’s court-appointed counsel had abandoned the appeal. See TEX. R. APP. P. 38.8(b)(2).
We received a supplemental clerk’s record on February 13, 2020, containing the trial court’s
findings that appellant desires to prosecute his appeal and is indigent, that appellant wants to
have his court-appointed attorney Ms. Judith Wemmert continue to represent him on appeal, and
that Ms. Wemmert has not abandoned the appeal. In its findings, the trial court recommends that
we not sanction Ms. Wemmert.

       It is therefore ORDERED that this appeal is REINSTATED on the docket of this court
and that appellant’s brief is due on or before March 20, 2020. No extensions of time will be
granted.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court